Title: Continental Congress Report on the Ratification of the Provisional Peace Treaty, 15 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 15, 1783

Resolved a Committee be appointed to prepare and lay before Congress a draft of a ratification of the articles entered into between the Commissioners of the United States & the commissioner of His Britannic Majesty at Paris on the 30th day of November last.
Resolved that the Commander in Chief be directed to enter into preparatory arrangements relative to the 7th. article of the said treaty with the Commanders in Chief of the British land & naval forces in America; and that a Committee be appointed to prepare a letter to him on this subject.
